DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claim(s) 1, 4, 9, 13, 16 is/are rejected under 35 U.S.C. 102(a)(1) and/or 102(a)(20) as being anticipated by Du et al. (hereinafter referred to as “Du”, CN101867437, English translation).
As to claims 1 and 13, Du teaches a transmitting method and device (abstract) using two-dimensional symbol constellations (Fig. 10), wherein the transmitting device comprises: a memory comprising instructions (English translation, last page, third paragraph); and a processor coupled to the memory and configured to execute the instructions to cause the transmitting (English translation, last page, third paragraph, Fig. 1) device to: obtain a message to be transmitted (Fig. 1, abstract); map the message onto a two-dimensional (I and Q dimensions) 2"-symbol constellation to obtain 
As to claims 4 and 16, Du further teaches that first pairs of sides of the q concentric squares are parallel to an I axis, and second pairs of the sides of the q concentric squares are parallel to a Q axis (Fig. 10, square sides parallel to I axis and Q axis), wherein a center of the squares coincides with an origin of an in-phase-quadrature (I-Q) plane (Fig. 10, center of (I-Q) plane and squares coincide), wherein a side of an i-th square has length Li with Li<L2<...<Lq (Fig. 10, side of at least one of the three squares has a length), wherein the i-th square contains 4-Ni points, wherein Ni is an integer, and wherein Ni N2 ... Nq (Fig. 10, the smallest square has 4 points, the second smallest square has 16 points, and the largest square has 32 points).
 As to claim 9, Du further teaches performing a Gray mapping to map the message onto the 2-d  symbol constellation (Figs. 8 and 10, English translation of the specification that describes Figs. 8 and 10).

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having 

This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Claims 10 and 12 is/are rejected under 35 U.S.C. 103 as being unpatentable over Du.
As to claim 10, Du teaches a transmitting method and device (abstract) using two-dimensional symbol constellations (Fig. 10), wherein the transmitting device comprises: a memory comprising instructions (English translation, last page, third paragraph); and a processor coupled to the memory and configured to execute the instructions to cause the transmitting (English translation, last page, third paragraph, Fig. 1) device to: obtain a message to be transmitted (Fig. 1, abstract); map the message onto a two-dimensional (I and Q dimensions) 2"-symbol constellation to obtain a sequence of discrete constellation symbols (Fig. 10, symbols/points), wherein n is an odd number not less than 3 (Fig. 10, n=5), wherein the two-dimensional 2"-symbol constellation comprises 2" points arranged along perimeters of q concentric squares, and wherein q is a positive integer (Fig. 10, squares, q=3); and transmit the discrete constellation symbols (abstract, Fig. 1) to a receiving device.

It is officially noted that it is well known in the art to utilize at least a memory comprising instructions; and a processor coupled to the memory and configured to execute the instructions to cause the receiving device to receive the discrete constellation symbols in order to efficiently and/or flexibly perform functions of the receiving device.
It would have been obvious to one of ordinary skill in the art that the receiving device comprises a memory comprising instructions; and a processor coupled to the memory and configured to execute the instructions to cause the receiving device to receive the discrete constellation symbols for the reason stated above.
	As to claim 12, Du further teaches Gray mapping (Figs. 8 and 10, English translation of the specification that describes Figs. 8 and 10).
Du does not expressly teach demapping or soft demapping based on Gray mapping.
It is officially noted that it is obvious that the receiving device receiving the Gray mapped signal should perform demapping or soft demapping based on Gray mapping in order to demap the Gray mapped signal successfully.
It would have been obvious to one of ordinary skill in the art to demap or soft demap based on Gray mapping for the reason stated above.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.


Claims 2, 11, and 14 is/are rejected under 35 U.S.C. 103 as being unpatentable over Du in view of Bench et al. (hereinafter referred to as “Bench”, US 2017/0237598).
As to claims 2 and 14, Du further teaches transmitting the signal to a receiving device (Fig. 1, abstract).
Du does not expressly teach converting the sequence of discrete constellation symbols to a signal matched to a transmission channel.
Bench further teaches a transmitting device that converts the sequence of discrete constellation symbols (Fig. 10, symbols/points) to a signal matched (or suited) to a transmission channel (Fig. 4, elements 339 and 340, paragraph [0092]).
It would have been obvious to one of ordinary skill in the art to convert the sequence of discrete constellation symbols to a signal matched to a transmission channel in order to prepare the modulated signal to be transmitted to a receiver.
As to claim 11, Du (inherently) teaches receiving a signal from a transmitting device (Fig. 1).

	Bench further teaches converting the signal to the sequence of noisy discrete constellation symbols (Fig. 4, elements 344 and 351, paragraph [0093]).
	It would have been obvious to one of ordinary skill in the art to convert  the signal to the sequence of noisy discrete constellation symbols in order to prepare the received signal for noise cancellation, demapping/demodulation, decoding, and so forth.
	
Allowable Subject Matter
Claims 3, 5-8, 15-19, and 20 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
Kayhan et al., US 2019/0268210, paragraphs [0032], [0055], and [0066]
Bui et al., US 2009/0323866, Figs. 1-5
Ten Brink et al., US 7,535,975, Figs. 1-6

Any inquiry concerning this communication or earlier communications from the examiner should be directed to FRESHTEH N AGHDAM whose telephone number is (571)272-6037. The examiner can normally be reached Monday-Friday 10:30-7:00 ET.

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Chieh M Fan can be reached on 571-272-3042. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.










Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/FRESHTEH N AGHDAM/Primary Examiner, Art Unit 2632